Citation Nr: 0815393	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-26 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a back disability, 
claimed as secondary to service-connected bilateral pes 
planus.


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1958 to 
December 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in June 2005 and March 2006.  

Issue not currently on appeal

In July 2007, the veteran applied for an increased rating of 
his service-connected bilateral pes planus.  That claim was 
denied in a rating decision dated September 2007.  To the 
Board's knowledge, a notice of disagreement (NOD) has not 
been filed.  [The time for such filing has not elapsed.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2007).]  
Therefore, the Board is currently without authority to 
consider that issue at this time.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that the veteran's currently diagnosed bilateral 
hearing loss is related to in-service noise exposure or to 
any other incident of his military service.

2.  The competent medical evidence of record does not 
indicate that the veteran's claimed back disability is 
related to his service-connected bilateral pes planus.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and such may not be so presumed.  
38 U.S.C.A. §§ 1101, 1131, 1132, (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.385 (2007).

2.  Entitlement to service connection for a back disability, 
claimed as secondary to the veteran's service-connected 
bilateral pes planus, is not warranted. 38 C.F.R. § 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist a claimant in 
the development of his claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated February 2007, including evidence of "an injury in 
military service or a disease that began in or was made worse 
during military service, or there was an event in service 
that caused an injury or disease; a current physical or 
mental disability shown by medical evidence; and a 
relationship between the disability and an injury, disease, 
or event in military service."  
Evidentiary requirements for secondary service connection 
were detailed in a January 2006 VCAA letter.  The letter 
specifically required, "a physical or mental disability 
shown by medical evidence, in addition to your service-
connected disability; and [a] service-connected disability 
either caused or aggravated by your additional disability.  
Medical records or medical opinions are required to establish 
this relationship..."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
January 2006 and February 2007 VCAA letters.  The letters 
stated that VA would assist the veteran in obtaining relevant 
records from any Federal agency, including those from the 
military, VA Medical Centers, and the Social Security 
Administration.  With respect to records from private doctors 
and hospitals, the VCAA letters informed the veteran that VA 
would make reasonable efforts to request such records.

Both VCAA letters emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the originals].

The January 2006 and February 2007 VCAA letters specifically 
requested: "If there is any other evidence or information 
that you think will support your claim[s], please let us 
know.  If you have any evidence in your possession that 
pertains to your claim[s], please send it to us."  This 
complies with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b), in that it informed the 
veteran that he could submit or identify evidence other than 
what was expressly requested by the RO.

In February 2006, the veteran submitted a response to the 
January 2006 VCAA letter indicating that he had no other 
information or evidence to provide VA to substantiate his 
back condition/arthritis claim.  Similarly, after he received 
the February 2007 VCAA letter, the veteran responded with a 
February 2007 letter indicating that he had no further 
information or evidence to submit regarding his hearing loss 
claim.  Neither the veteran nor his representative has since 
indicated that additional evidence exists which has not 
already been obtained.  It thus appears that the veteran has 
no additional evidence in his possession that would influence 
the Board's decision.

The veteran is obviously aware of what is required of him and 
of VA.  Since there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001)  [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

There has been a significant recent Court decision concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that each claim of entitlement to service 
connection consists of five elements:  (1) veteran status 
[not at issue here]; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because 
each service connection claim is comprised of five elements, 
the Court further held that the notice requirements of 
section 5103(a) apply generally to all five elements of each 
claim.  

Therefore, upon receipt of an application for service 
connection claims, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claims and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of each claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in letters dated in March 2006 and in February 2007.  
Both letters detailed the evidence considered in determining 
a disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.  

With respect to effective date, the March 2006 and February 
2007 letters instructed the veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claims were received and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule."  The veteran was also advised in 
the letters as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the claimed bilateral hearing loss and 
secondary service connection for back condition/arthritis.  
In other words, any lack of advisement as to those two 
elements is meaningless, because a disability rating and 
effective date were not assigned.  As explained above, the 
veteran received proper VCAA notice as to his obligations, 
and those of VA, with respect to those crucial elements.  

Because the Board is denying the veteran's claims, elements 
(4) and (5) remain moot.

In short, the record indicates the veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his service connection claims, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  The evidence of 
record includes the veteran's service medical records, the 
veteran's statements, and the reports of VA and private 
medical treatment.

The veteran was also afforded VA examinations in June 2007 
[hearing loss] and March 2006 [back].  The examination 
reports reflect that the examiners reviewed the veteran's 
past medical history, recorded his current complaints, 
conducted audiological and medical examinations, and rendered 
appropriate diagnoses and opinions. 

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of these 
issues has been consistent with said provisions.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of a 
representative, who provided written argument on his behalf 
to the Board via a letter dated December 5, 2007.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for bilateral hearing 
loss.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a) 
(2007).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels), over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  For 
the purposes of applying the law administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2007).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2007).

Analysis

The veteran is claiming entitlement to service connection for 
bilateral hearing loss from in-service noise exposure due to 
his military occupational specialty (MOS) of ammunition 
specialist.

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has 
bilateral hearing loss, as defined by VA.  The June 2007 VA 
audiological examination demonstrates that the pure tone 
thresholds at 500 and 1000 Hertz in the left ear are each at 
least 40 decibels.  Thus, Hickson (1) has been satisfied.

Regarding to Hickson (2), in-service incurrence of disease or 
injury, the Board will separately address disease and injury.

Concerning in-service incurrence of disease, the veteran's 
service medical records show that on the December 1958 
entrance examination, the veteran's ears were normal and that 
his hearing was 15/15 bilaterally.  The October 1960 
separation examination reported the veteran's ear condition 
as normal.  The separation examination did not contain any 
audiometric testing.  

The Board notes that the record does not contain medical 
evidence demonstrating any manifestations of hearing loss 
during the one-year presumptive period after separation from 
service.  See 38 C.F.R. §§ 3.307, 3.3.09 (2007).  The 
evidence of record demonstrates that the first diagnosis of 
hearing loss was the June 2007 VA audiology examination.  
Accordingly, Hickson element (2) is not met with respect to 
disease.

With respect to in-service injury, the veteran's MOS was 
ammunition specialist.  The Board will, for the sake of this 
decision, assume that he was exposed to excessive levels of 
noise in connection with his duties.  

Moving to Hickson (3), medical nexus, the question is whether 
any in-service noise exposure resulted in the development of 
the veteran's current bilateral hearing loss.  There is only 
one competent medical nexus opinion of record, that being the 
June 2007 VA audiological examination report.  The VA 
examiner's opinion was not favorable to the veteran's claim.  
Based on audiological testing and review of the veteran's 
claims file, the VA examiner concluded that "[i]t is less 
likely as not that the veteran's hearing los[s] is a result 
of noise exposure during his military service."
The Board observes that this medical opinion appears 
congruent with the evidence of record, which shows no 
complaints of hearing loss until February 2007.  
See veteran's statement, February 2007.  As noted above, the 
first diagnosis of hearing loss of record was the June 2007 
VA audiology examination almost a half century after the 
veteran left military service.  

The veteran has offered no competent medical evidence to 
contradict the opinion of the VA examiner.  He has been 
afforded ample opportunity to furnish medical nexus evidence 
to VA.  No such evidence has been submitted.  See 38 U.S.C.A. 
§ 5107(a) (West 20020) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits].  

To the extent that the veteran and his representative contend 
that his current hearing loss is related to his military 
service, it is now well-established that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
38 C.F.R. § 3.159(a)(1) (2007) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran and his representative are not competent 
medical evidence and do not serve to establish medical nexus.  
See Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported 
by medical evidence, a claimant's personal belief, no matter 
how sincere, is not probative of a nexus].  

The veteran appears to contend that his hearing loss began in 
service and continued thereafter.  The Board is aware of the 
provisions of 38 C.F.R. § 3.303(b), cited above, relating to 
chronicity and continuity of symptomatology.  However, 
supporting medical evidence is required.  See Voerth, 13 Vet. 
App. at 120-121 [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Specifically, there is no competent medical evidence 
that the veteran was diagnosed with or treated for bilateral 
hearing loss for more than forty-seven years after his 
separation from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition].  

The veteran's contention that he experienced hearing loss 
since service is outweighed by the lack of objective evidence 
of hearing problems for decades after service.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact].  Continuity of symptomatology 
after service is therefore not demonstrated.

Accordingly, Hickson element (3) is not met and the veteran's 
claim fails on that basis.

For reasons and bases expressed above, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hearing loss.  The benefits sought on appeal accordingly are 
denied.  

2.  Entitlement to service connection for a back disability, 
claimed as secondary to service-connected bilateral pes 
planus.

Relevant law and regulations

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2007); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a) (2007).  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Evaluation of evidence

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.

In this regard, where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor some 
medical evidence over other medical evidence provided it 
offers an adequate basis for doing so.  See Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

Further, both the Federal Circuit and Court have specifically 
rejected the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).  In offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); 
Guerrieri v. Brown, 4 Vet. App. at 470-471.

Analysis

Initial matter

The veteran has specifically raised the matter of his 
entitlement to service connection for back 
condition/arthritis on a secondary basis.  See veteran's 
statement, December 2005.  There is nothing in the veteran's 
presentation, or elsewhere in the record, which leads the 
Board to believe that service connection on a direct basis is 
contemplated.  

In Robinson v. Mansfield, U.S. Vet. App. No. 04-1690 (January 
29, 2008), the Court concluded that the Board is not required 
to sua sponte raise and reject "all possible" theories of 
entitlement in order to render a valid opinion.  While the 
Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication 
process, the Board is not required to assume the impossible 
task of inventing and rejecting every conceivable argument in 
order to produce a valid decision.
Thus, the Board will consider the veteran's claim on a 
secondary service connection basis alone and not on a direct 
service connection basis.

Discussion

The veteran contends that his service-connected bilateral pes 
planus caused his current back disability.  

As was detailed above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  
See Wallin, supra.

With regard to element (1), a March 2006 VA medical 
examination diagnosed the veteran with lumbar spondylosis and 
L5-S1 spondylolisthesis.  Dr. T.W. diagnosed the veteran with 
lumbosacral strain in September 2005.  Accordingly, the first 
Wallin element has been satisfied.

Wallin element (2) has been met since the veteran is service 
connected for bilateral pes planus.

The key element in this case is the final Wallin element, 
medical nexus.  There are two competent medical opinions 
regarding the etiology of the veteran's back condition.  The 
March 2006 VA medical examiner stated that "the veteran's 
back condition is less likely as not due to service connected 
bilateral pes planus."  n his September 2005 letter, Dr. 
T.W. documented his opinion that "[the veteran's] pes planus 
is a contributing factor to his back pain."  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all medical evidence, 
account for the evidence which found to be persuasive or 
unpersuasive, and provide reasons for the rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

After reviewing the entirety of the medical evidence of 
record, the Board finds the negative nexus opinion of the 
March 2006 VA examiner to be more probative than the opinion 
rendered by Dr. T.W. in September 2005.  While both opinions 
were offered by appropriately credentialed physicians, the 
opinion of Dr. T.W. was conclusory in nature.  

Dr. T.W.'s opinion indicated that "it is my medical opinion 
that [the veteran's] pes planus is a contributing factor to 
his back pain."  Significantly, Dr. T.W. did not indicate 
that the service-connected pes planus either caused or 
aggravated the back disability itself.  Dr. T.W. observed 
that the veteran "has long standing trouble with back pain.  
His pain is worse after long periods of time standing on his 
feet, and the orthotics prescribed by Dr. [L.] have improved 
his back pain as well as his foot pain."  Thus, Dr. T.W. 
merely indicates that the veteran has back pain coincident 
with his foot pain, and both kinds of pain are relieved with 
orthotics.  Unanswered was the obvious question as to whether 
the same physical stresses could simultaneously cause foot 
pain and back pain, rather than the foot pain causing back 
pain.  In any event, as noted above there is no opinion as to 
the cause of the underlying back disability.  

Consequently, the Board affords the opinion of Dr. T.W. 
relatively little weight of probative value.  The Board 
places greater weight of probative value on the well-reasoned 
opinion of the March 2006 VA examiner, who determined that 
the veteran's pes planus and back pain are both common 
conditions and are not clearly related.  Significantly, the 
VA examiner conducted a review of the medical literature and 
was unable to find any support for the suggestion that pes 
planus could cause back problems.  Dr. T.W.'s opinion thus 
indicates that the veteran's pes planus and the back 
disability co-exist but are not related, and that the same 
physical stresses, such as prolonged walking or standing, 
could cause both foot pain and back pain.  This opinion was 
accompanied by a review of the claims file, including the 
veteran's past medical history and current x-rays.  Review of 
the claims file indicates an absence of any other evidence 
specifically connecting the two conditions.

The Board thus concludes that the preponderance of the 
competent medical evidence supports a finding that the 
veteran's back disability is not caused or aggravated by his 
service-connected bilateral pes planus.  Accordingly, the 
third element under Wallin is not satisfied, and the claim 
fails on that basis.

In sum, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to secondary service 
connection for a back condition disability.  The benefits 
sought on appeal are denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a back disability, 
claimed as secondary to service-connected bilateral pes 
planus, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


